Me. Justice Gabbebt
delivered the opinion of the court.
By the writ of error sued out from the court of appeals, and his proceedings by habeas corpus in this, petitioner is prosecuting two actions at the same time, each embracing the same subject-matter, and each for the same purpose. A party restrained of his liberty may have the proceedings resulting in his imprisonment reviewed by any court vested *54with authority so to do, under any form of proceeding by which the jurisdiction of such court will attach, having in mind the difference in the questions which may be raised under the various forms of procedure, from which he may elect; but he cannot maintain two actions at the same time to review the same judgment in two different courts (Freiberg v. Landfelder, 13 So. Rep. 404; Maxwell v. Martin, 35 W. Va. 384), for the obvious reason that to permit such practice would result in confusion, the possible rendition of conflicting judgments, and a clash in jurisdiction between courts, which it needs no argument to demonstrate.
With the case pending and undetermined in the court of appeals, can this court assume jurisdiction of this proceeding? That tribunal has obtained jurisdiction of the cause instituted there at the instance of the petitioner. The questions which he seeks to have determined in that action are identical with those which he asks this court to pass upon by the proceedings instituted here, and if this court can entertain jurisdiction of petitioner’s application, it must be upon the theory that by so doing, that of the court of appeals would be ousted, for unless such would be the result, serious and embarrassing complications might arise. It is to prevent such difficulties and contests between courts over jurisdiction, that the rule of law obtains, that where a court has obtained jurisdiction of an action, it cannot be interfered with by any other, but has the exclusive right to entertain and exercise such jurisdiction to the final determination of the cause. Works on Jurisdiction, 68; Merrill v. Lake, 16 Ohio, 373; Taylor v. City of Ft. Wayne, 47 Ind. 274; Clepper v. State, 4 Tex. 242; Ex parte Booth, 3 Wis. 145.
Under this rule the court of appeals having first acquired jurisdiction of the cause, this court, pending final judgment in that, cannot invade it by reviewing the judgment of the trial court in another proceeding. In re Farrell, 22 Colo. 461. This rule is not only right in principle, but prevents unpleasant collision between different tribunals, and contests between them over the jurisdiction of causes, and has been universally *55recognized from-the date when parties indicted in the federal courts for violation of the fugitive slave law sought to he released by habeas corpus through the medium of the state courts; for it would he a subversion of judicial power for one court to take a case from another having jurisdiction, or exercise supervision before its final decision was given. Ex parte Robinson, 6 McLean, 355 ; Church on Habeas Corpus, § 265; Ex parte Bushnell, 8 Ohio St. 599.
It is contended, however, on behalf of petitioner, that inasmuch as he could not apply for a writ of habeas corpus until after imprisonment, that the pendency of the proceedings in the court of appeals is no bar to a consideration of the cause by this court on habeas corpus. The action of the trial court, in ordering petitioner to be imprisoned, was but the enforcement of its judgment to suspend, which petitioner sought for supersedeas in the court of appeals, and was refused. Every question which he raises here in support of his application for a discharge is presented in the case pending in the' court of appeals, and the legality of his imprisonment must he determined there; and whether it shall continue or not, the judgment of that court will determine in passing upon all questions raised on the proceeding which resulted in the alternative order of the trial court; and the fact that he was imprisoned subsequent to suing out the writ of error to the court of appeals, is immaterial, because this court, if it now entertained*the habeas corpus proceedings, must likewise pass upon the same questions.
The writ is dismissed and petitioner remanded to the custody of the sheriff of El Paso county.

Writ dismissed and petitioner remanded.